DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 06/10/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 06/10/2021.  The information disclosed therein was considered.
Allowable Subject Matter  
Claims 1-20 are allowable. 

Regarding claim 1, Nandy et al (US9794054) discloses a memory device comprising: a memory cell array (FIG 1a-1b); and a data input and output circuit configured to output a data signal (DQ signal) (FIG 2; DQ signal) comprising data read from the memory cell array
Voutilainen et al (US7224737) discloses a data strobe signal (DQS signal) (FIG 3A-3C DQS signals with different amplitude). 
Mayer et a (US20200066309 FIG 1; [0048 & 0051)) discloses data signals with pulse amplitude modulation PAM having two symbols. 
Hollis et al (US10283187 FIG 8) discloses data values with pulses amplitudes. 
Lin et al (US10447512 FIG 2) discloses different levels of pulse amplitudes. 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination comprising a toggle pattern corresponding to an operating condition of the memory device based on n-level pulse amplitude modulation (PAMn), wherein n is an integer greater than or equal to 4. Claims 2-13 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination comprising a different toggle pattern according to an operating condition of the memory system based on n-level pulse amplitude modulation (PAMn), and wherein n is an integer greater than or equal to 4. Claims 15-17 are allowed because of their dependency to the allowed base claim 14.
However, with respect to claim 18, none of the prior art teaches, suggests or renders obvious, either alone in combination a first data strobe signal (DQS signal) based on n-level pulse amplitude modulation (PAMn) and corresponding to the first operating condition; receiving a second read command corresponding to a second operating condition that is different from the first operating condition; and outputting, in response to the second read command, a second DQ signal and a second DQS signal based on PAMn and corresponding to the second operating condition, wherein the first DQS signal has a first toggle pattern different from a second toggle pattern of the second DQS signal. Claims 19-20 are allowed because of their dependency to the allowed base claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827